DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 3 and 5-18 are allowable over the prior art of record. The closest prior art of record Li, Yi (hereinafter, Li) (US 2009/0113475 A1), teaches a viewer to select a searchable item and for the interactive video system, which include a timeline-based method, a speech recognition based method, the speech recognition include voice command, searching, extracting information from the video program. Automatically allow viewers to refine their search, a TV show featuring famous golfers, when two golfers defined as searchable items. When the viewer clicks on this frame, the interactive video server can't determine which golfer the viewer wants to select, so it lists both golfers name [0012], [0039], [0049]). 
The reasons for allowance of these claims are that the prior art of record neither anticipates, nor renders obvious the recited combination as a whole, including but not limited to subject matter indicated in independent claim 1 as “in response to receiving the voice query: extracting an entity associated with the multimedia content, wherein the entity includes at least one value characterizing at least one object represented in the multimedia content at a time of receiving the voice query; automatically generating a rewrite of the voice query based on the entity extracted from the multimedia content and based on one or more of the terms of the voice query; providing the rewrite of the voice query to a search engine; and providing, for 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communication from the examiner
should be directed to Daniel A Kuddus whose telephone number is (571) 270-1722. The
examiner can normally be reached on Monday to Thursday 8.00 a.m.-5.30 p.m. The examiner can also be reached on alternate Fridays from 8.00 a.m. to 4.30 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or processing is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from the either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service 
/DANIEL A KUDDUS/            Primary Examiner, Art Unit 2154
7/30/21